DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1,4,6-8,10-12,15,17-22,24,28-30, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sales Casals et al(USPat 9,276,399 B2) in view of Ikushima et al(USPGPUB 2004/0053435) and Clarke(USPGPUB 2016/0127878).
  -- In considering claim 1, the claimed subject matter that is met by Sales Casals et al(Casals) includes:
	1) the plurality of sensor nodes are met by the nodes(100), as seen in figure 1, and including at least one sensor(169); 
	each sensor node comprising:
		i) the housing mountable on an overhead electrical power line is met by the housing of the monitoring nodes, as seen in figure 1, and the nodes being distributed along the cable system to be monitored(see: column 3, lines 33-34);
		ii) the plurality of sensors supported by the housing is met by the at least one sensor(169) included in each node(100)(see: figure 2);
		iii) the microcontroller configured to determine existence of a fire or a fire risk based on one or more parameters detected by the plurality of sensors is met by the microprocessor(162) of the electronic board(16o), and wherein the microprocessor is adapted to acquire information from the different sensors(see: column 9, lines 65-67; column 10, lines 1-14);
		iv) the communication device configured to send a signal away from the sensor node when the microcontroller determines existence of a fire or a fire risk is met by the low power transceiver(168), and wherein the sensors monitors parameters such as fire(see: on the cable, which is communicated via the data link to other nodes or central station.
	- Casals does not teach:
	1) the housing comprising an IR sensor and/or a bolometer to detect a wildfire.
	Use of bolometers connected to a power supply line is well known.  In related art, Ikushima et al Ikushima) discloses an electronic device, including a bolometer(301) which is connected to a power supply line(205)(see: Ikushima, sec[0192]), and can detect incident infrared radiation(see: Ikushima, sec[0124]).
	Since the use of Bolometer’s for the purpose of detecting temperature and infrared radiation on a power supply line is well known, as taught by Ikushima, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the bolometer(301) of Ikushima, into the nodes of Casals, since Casals already desires to utilize sensors to determine temperature, and therefore, use of the bolometer of Ikushima would have provided a reliable and well known means of determining heat due to fire on the power supply line of Casals.
	Furthermore, use of infrared sensors for detecting wild fires is also well known.  In related art, Clarke teaches a distributed sensor Network for tracking fires such as 
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the plurality of sensors further comprises a temperature sensor is met by the implementation of the bolometer of Ikushima, as discussed in claim 1 above.
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the monitoring station, wherein the communication device is configured to send the signal to the monitoring station is met by the nodes(100) sending signals to the central unit(12)(see: figure 1, column 10, lines 53 et seq).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the communication device being configured to send the signal to a neighboring sensor node of the plurality of sensor nodes, and the neighboring sensor node is configured to receive the signal is met by the nodes sending and receiving data amongst themselves(see: column 12, lines 1-18).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) each of the plurality of sensor nodes is configured to be powered from the electrical power line is met by the monitoring nodes being supplied by 
  -- Claim 10 recites subject matter that is met by Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke as discussed in claim 1 above, except for: 
	1) the plurality of sensors further comprises a light sensor.
	Although the above stated limitation is not specifically taught by Casals, Casals does teach the use of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperature(see: column 10, lines 5-14); along with voltage, fire, gas, vibrations(see: column 4, lines 10-16).  Use of light sensors in a power line monitoring and management system is well known.  
	In related art, Clarke teaches a sensor array which utilizes light sensors in the array(106) for sensing and detecting various parameters, pertaining to the detection of wildfires(see: Clark, sec[0023]).  Since the use of light sensors as part of a sensor array that determines wildfires is well known, as taught by Clarke, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the array(106) including light sensor, of Clark, into the node(100) of Sales Casals, since this would have further enhanced the ability of the system to detect anomalies of all natures, including ones detected by light detection, which would have thereby ensured a safer system.
  -- Claim 11 recites subject matter that is met by Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke as discussed in claim 1 above, except for: 
	1) the plurality of sensors further comprises a smoke detector.
	Although the above stated limitation is not specifically taught by Casals, Casals does teach the use of sensors which detect various parameters, including ambient 
	In related art, Clarke teaches a sensor array(106) which utilizes one or more smoke detectors in the array(106) for sensing and detecting various parameters, pertaining to the detection of wildfires(see: Clark, sec[0023]).  Since the use of smoke detectors as part of a sensor array that determines wildfires is well known, as taught by Clarke, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the array(106) including smoke detectors, of Clark, into the node(100) of Sales Casals, since this would have further enhanced the ability of the system to detect anomalies of all natures, including ones detected by smoke detection, which would have thereby ensured a safer system.
  -- Claim 12 recites a method that substantially corresponds to the subject matter of claim 1, and therefore is met for the reasons as discussed in claim 1 above.
  -- Claim 15 recites a method that substantially corresponds to the subject matter of claim 4, and therefore is met for the reasons as discussed in claim 4 above.
  -- Claim 17 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) the communication device sends the signal to a monitoring station when the microcontroller determines existence of a fire or a fire risk is met by the nodes sending and receiving data amongst themselves(see: column 12, lines 1-18), when it is deemed necessary to send output data, based on alarms being determined(see: column 11, lines 1-30).
  -- Claim 18 recites subject matter that is met as discussed in claim 12 above, as well as:
1) the communication device sending the signal to a neighboring sensor node of the plurality of sensor nodes when the microcontroller determines existence of a fire or a fire risk, and the neighboring sensor node receives the signal is met by the nodes sending and receiving data amongst themselves(see: column 12, lines 1-18).
  -- Claim 19 recites subject matter that is met as discussed in claim 12 above, except for:
	1) the at least one of the plurality of sensor nodes is mounted on the electrical power line at a lowest point of an arch of the electrical power line.
	With regards to the subject matter of claim 19, the examiner also deems that implementation of the nodes at the lowest point of an arch in the power line, would have constituted a matter of design choice, since Casals already teaches that the nodes(100) would have been spaced along the power line at specific distance along the line, and therefore, at least one of the nodes would have been placed at the lowest point of an arch in the power line, as desired by one of ordinary skill in the art.
  -- Claim 20 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) when the microcontroller determines existence of a fire or a fire risk, the communication device sends the signal until acknowledged from a listening end is met by the monitoring nodes sending the data for a number of times, until the receiving node acknowledges receipt of the sent data(see: column 12, lines 1 et seq).
  -- Claim 21 recites subject matter that is met as discussed in claim 12 above, as well as:
1) when the microcontroller determines existence of a fire or a fire risk, the communication device sends the signal along the electrical power line is met by the data link which is utilized by the nodes to transmit information between each other, once the microcontroller determines the existence of a sensed parameter(see: column 10, lines 26 et seq; column 11, lines 31-32).
  -- Claim 22 recites a sensor device that substantially corresponds to the subject matter of claim 12, and therefore is met for the reasons as discussed in claim 12 above. 
  -- Claim 24 recites a fire warning system that substantially corresponds to the subject matter of claim 12, and therefore is met for the reasons as discussed in claim 12 above.
  -- Claim 28 recites a fire warning system that substantially corresponds to the subject matter of claim 15, and therefore is met for the reasons as discussed in claim 15 above.
  -- Claim 29 recites a fire warning system that substantially corresponds to the subject matter of claim 17, and therefore is met for the reasons as discussed in claim 17 above.
  -- Claim 30 recites a fire warning system that substantially corresponds to the subject matter of claim 7, and therefore is met for the reasons as discussed in claim 7 above.
  -- Claim 32 depends from claim 24, and recites a fire warning system that substantially corresponds to the subject matter of claim 10.  Therefore claim 32 is met for the reasons as discussed in claims 10 and 24 above.
-- Claim 33 depends from claim 24, and recites a fire warning system that substantially corresponds to the subject matter of claim 11.  Therefore, claim 33 is met for the reasons as discussed in the rejection of claims 11 and 24 above.    
Claims 2-3,5,9,13-14,16,23,25-27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke as applied to claim 1 above, and further in view of Liu et al(USPGPUB 2018/0165484).
  -- Claim 2 recites subject matter that is met by Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke as discussed in claim 1 above, except for:
	1) each of the plurality of sensors nodes further comprising an electromagnetic sensor to detect at least one of a spark, a current surge of the electrical power line, or a line short of the electrical power line.
	Although the above stated limitations are not specifically taught by Casales, Casales does teach the user of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperature(see: column 10, lines 5-14); along with voltage, fire, gas, vibrations(see: column 4, lines 10-16).	Use of power line monitoring systems, which monitor electromagnetic interferences and sparks is well known.  
	In related art, Liu et al(Liu) discloses a system for monitoring disturbances on a power line, wherein a Noise sensor(1604d is used to measure noise on a power line(1610), and senses unexpected electromagnetic interference, as well as corona discharge(see: Liu, sec[0177]).  Since the use of power line sensors which monitor all types of disturbances on a power line, such as corona discharges and electromagnetic interference is well known, as taught by Liu, it would have been obvious to one of 
  -- Claim 3 recites subject matter that is met by Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke as discussed in claim 1, except for:
	1) each of the plurality of sensor nodes further comprises a camera.
	Although the above stated limitations are not specifically taught by Casales, Casales does teach the user of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperature(see: column 10, lines 5-14); along with voltage, fire, gas, vibrations(see: column 4, lines 10-16).  Use of cameras as part of sensors for monitoring a power line is also well known.  
	In related art, Liu et al(Liu) teaches a system for monitoring a power line(1610), wherein an image sensor(1604g) in the form of digital camera is utilized for inspecting the power line(1610) from multiple perspectives(see: Liu, sec[0180]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate image sensor of Liu, into the Node(100) of Sales Casals, since this would have further enhanced the monitoring capabilities of the system, by providing a visual component to the monitoring of the power line, as deemed necessary.
  -- Claim 5 recites subject matter that is met by Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke as discussed in claim 1 above, except for:
	1) the plurality of sensors further comprises an accelerometer.
	Although the above stated limitations are not specifically taught by Casals, Casals does teach the user of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperature(see: column 10, lines 5-14); along with voltage, fire, gas, vibrations(see: column 4, lines 10-16).  Use of accelerometers in a power line monitoring system is well known.  
	In related art, Liu teaches use of vibration sensor(1604e) including accelerometers for the purpose of detecting vibrations on a power line(1610)(see: Liu, sec[0178]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the vibration sensor including accelerometers of Liu, into the node(100) of Sales Casals, since this would have further enhanced the monitoring capabilities of the system by providing a means of detecting vibrations along the power line, which could have been indicative of an emergency situation, such as a fallen tree or wind gusts.
  -- Claim 9 recites subject matter that is met by Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke as discussed in claim 1 above, except for:
	1) the plurality of sensors further comprises a humidity sensor.
	Although the above stated limitations are not specifically taught by Casals, Casals does teach the use of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperature(see: column 10, lines 5-14); along with voltage, fire, gas, vibrations(see: column 4, lines 10-16).  Use of humidity sensors in a power line monitoring and management system is well known.  
	In related art, Liu teaches a power line monitoring and management system, which utilizes an environmental sensor(1604f), which includes a barometer for measuring atmospheric humidity(see: Liu, sec[0179]).  It would have been obvious to 
  -- Claim 13 depends from claim 12, and recites a method that substantially corresponds to the subject matter of claim 2.  Therefore, Claim 13 is met for the reasons as discussed in the rejection of claims 2 and 12 above.
  -- Claim 14 depends from claim 12, and recites a method that substantially corresponds to the subject matter of claim 3.  Therefore, claim 14 is met for the reasons as discussed in the rejection of claims 3 and 12 above.
 -- Claim 16 depends from claim 12, and recites a method that substantially corresponds to the subject matter of claim 5.  Therefore claim 16 is met for the reasons as discussed in the rejection of claims 5 and 12 above. 
  -- Claim 23 depends from claim 22, and recites a sensor device that substantially corresponds to the subject matter of claim 13.  Therefore, claim 23 is met for the reasons as discussed in the rejection of claims 13 and 22 above.
  -- Claim 25 recites subject matter that is met by Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke, as discussed in claim 24 above, except for:
	1) the plurality or sensors further comprises an electromagnetic sensor configured to detect disturbances on a power line.
	Although the above stated limitations are not specifically taught by Casales, Casals does teach the user of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperature(see: column 10, lines 5-14);   Use of electromagnetic sensors which detect disturbances on a power line is well known.  
	In related art, Liu teaches a power line monitoring and management system, which utilizes a noise sensor(1604d) for the purpose of measuring noise on a monitored power line, and in particular, senses unexpected electromagnetic interference, noise bursts, or other disturbances on a surface of a power line(1610)(see: Liu, sec[0177]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the noise sensor of Liu, into the node(100) of Sales Casals, since this would have provide a means of ensuring that electromagnetic disturbances would have been readily detected, which could have been indicative of potential problems with regards to the monitored power line.
  -- Claim 26 recites subject matter that is met by Sales Casals et al(Casals) in view of Ikushima et al(Ikushima) and Clarke, as discussed in claim 24 above, except for:
	1) each of the plurality of sensor nodes further comprises an electromagnetic sensor to detect a spark of the electrical power line or the transformer.
	Although the above stated limitations are not specifically taught by Casales, Casales does teach the user of sensors which detect various parameters, including ambient temperature, humidity, surface cable temperature(see: column 10, lines 5-14); along with voltage, fire, gas, vibrations(see: column 4, lines 10-16).  
	As discussed in claim 25 above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the noise sensor(1604d) of Liu, into the node(100) of Sales Casals.  Furthermore, upon incorporation of the sensor of Liu into the node of Sales Casals, this would have also met 
  -- Claim 27 depends from claim 24, and recites a fire warning system that substantially corresponds to the subject matter of claim 14.  Therefore claim 27 is met for the reasons as discussed in the rejection of claims 14 and 24 above.
  -- Claim 31 depends from claim 24, and recites a fire warning system that substantially corresponds to the subject matter of claim 9.  Therefore claim 31 is met for the reasons as discussed in the rejection of claims 9 and 24 above.
REMARKS:
Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Applicants submit that claims 1,12,22, and 24 are not unpatentable over Sales Casales in vie of Ikushima under 35 U.S.C. § 103……….for at least these reasons, Applicant’s submit that claims 1,12,2, and 24 are not unpatentable over the cited references and respectfully request that the rejection of claims 1, 12, 22, and 24 be withdrawn and that these claims be allowed.”
	Applicant’s arguments with regards to the deficiencies of the prior art in relation to the amended claims, have been addressed in the art rejection above, by the introduction of prior art which addresses the amended limitations.  In view of this, applicant’s argument is deemed moot.
2) “each of dependent claims 2-11, 13-21,23, and 25-33 depends from one of claims 1,12,22, and 24……….Applicants, therefore, respectfully request that the rejection of claims 2-11, 13-21, 23, and 25-33 be withdrawn and that these claims be allowed.”
	Applicant is arguing that the Examiner’s rejection of the claims under Official Notice is improper, because the subject matter of those claims are not capable of instant and unquestionable demonstration as being well known, nor of notorious character.  Therefore, Official Notice would not be able to be exercised with regards to the rejections of those claims.  
	The examiner disagrees applicant’s assertion.  Firstly, in accordance with 2144.03(c), if the applicant traverses a factual assertion as not properly officially notice, to adequately travers such a finding, the applicant must specifically point out the supposed errors in the examiner’s action, which includes stating why the noticed fact is not considered to be common knowledge or well known in the art(see 37 CFR 1.11(b).  A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.  Only after an adequate traversal, must the examiner provide documentary evidence.  
	In the applicant traversal, the applicant merely makes a blanket statement that “the limitations of claims……….are neither capable of instant and unquestionable demonstration as being well known nor of notorious character and serve only to fill in the gaps…………”   This statement does not constitute what the MPEP would deem an “Adequate Traversal”.  The applicant does not make any argument as to why the limitation of the claims are not well known, nor does the applicant make arguments as 
	Although applicant’s traversal is deemed inadequate, the examiner has now provided evidentiary and unquestionable proof of the existence of the subject matter that was rejected under Official Notice in the previous office action.  The art rejection above addresses all claimed subject matter, and cites references as proof.  In view of this, applicant’s arguments are not deemed persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687